
	
		II
		111th CONGRESS
		1st Session
		S. 1536
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mr. Schumer (for
			 himself, Mr. Menendez,
			 Mrs. Hagan, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to reduce the
		  amount of Federal highway funding available to States that do not enact a law
		  prohibiting an individual from writing, sending, or reading text messages while
		  operating a motor vehicle.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Avoiding Life-Endangering and
			 Reckless Texting by Drivers Act of 2009 or the
			 ALERT Drivers Act.
		2.FindingsCongress finds that—
			(1)cell phones and
			 other electronic devices are not only instrumentalities and channels of
			 interstate commerce, but products of interstate commerce;
			(2)for those
			 reasons, regulation of the use of cellular telephones or other electronic
			 devices to send text messages is covered by the power of Congress to regulate
			 interstate commerce as enumerated in article I, section 8 of the
			 Constitution;
			(3)additionally, the
			 Supreme Court held in South Dakota v. Dole, 483 U.S. 203 (June 23, 1987), that
			 Congress may condition Federal highway funding on State compliance with certain
			 conditions;
			(4)people in the
			 United States are using cellular telephones and other personal electronic
			 devices to send text messages or emails, more commonly known as
			 texting, with increasing frequency;
			(5)according to the
			 New York Times, more than 110,000,000,000 text messages were sent in the United
			 States during the month of December 2008 alone, a tenfold increase in just 3
			 years;
			(6)texting and
			 portable email are valuable to consumers, businesses, and private individuals
			 throughout the United States, but those services also create an extreme risk
			 when used by individuals while operating motor vehicles;
			(7)a 2008 study by
			 Nationwide Insurance found that 20 percent of drivers in the United States send
			 text messages while operating motor vehicles;
			(8)according to a
			 study by Car and Driver Magazine, texting while driving is more dangerous than
			 driving while intoxicated;
			(9)a recent study by
			 the Virginia Tech Transportation Institute found operators of motor vehicles
			 who sent text messages while driving had a collision risk that was 23 times
			 greater while texting as compared to the risk when the operators were not
			 texting;
			(10)another study by
			 the University of Utah found that college students using a driving simulator
			 were 8 times more likely to have an accident while texting;
			(11)after a serious
			 accident occurred on the Boston public trolley system in May 2009, the trolley
			 operator was found to have been texting at the time of the accident;
			(12)the problem of
			 texting while driving has been recognized across the United States;
			(13)as of the date
			 of enactment of this Act, 14 States and the District of Columbia ban all
			 drivers from texting while operating motor vehicles, and 11 other States have a
			 modified ban on texting while driving;
			(14)the risks
			 created by texting while driving are increasing nationwide as the use of
			 texting increases nationwide;
			(15)it is necessary
			 for Congress to act to protect the safety of all people in the United States on
			 highways and roads in the United States; and
			(16)a Federal law to
			 address the problem of texting while driving is necessary to ensure minimum
			 standards of protection across the United States, in the same manner as the
			 national minimum drinking age provides a uniform standard of protection.
			3.Operation of
			 motor vehicles while texting
			(a)In
			 generalChapter 1 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					167.Operation of
				motor vehicles while texting
						(a)DefinitionsIn
				this section:
							(1)Hand-held
				mobile telephone
								(A)In
				generalThe term hand-held mobile telephone means a
				mobile telephone or other portable electronic communication device with which a
				user engages in a call or writes, sends, or reads a text message using at least
				1 hand.
								(B)ExclusionThe
				term hand-held mobile telephone does not include a voice-activated
				device.
								(2)Motor
				vehicleThe term motor vehicle means—
								(A)a vehicle driven
				or drawn by mechanical power and manufactured primarily for use on public
				highways; and
								(B)a railcar or
				other component of a fixed guideway system that is not subject to regulation by
				the Federal Railroad Administration.
								(3)Text
				messageThe term text message includes a text-based
				message, instant message, electronic message, and email.
							(4)Writing;
				sending; readingThe terms writing,
				sending, and reading, with respect to a text message,
				mean the manual entry, sending, or retrieval of a text message, respectively,
				to communicate with any person or device.
							(b)Withholding of
				apportionments for noncompliance
							(1)In
				generalOn October 1 of the second fiscal year beginning after
				the date of promulgation of the regulations under subsection (d), and annually
				thereafter, the Secretary shall withhold 25 percent of the amount required to
				be apportioned to any State under each of paragraphs (1), (3), and (4) of
				section 104(b) for the fiscal year if the Secretary determines that the State
				does not meet the requirement under paragraph (2) as of that date.
							(2)RequirementA
				State shall meet the requirement under this paragraph if the State has enacted
				and is enforcing a law that—
								(A)except in the
				event of an emergency, prohibits an operator of a moving motor vehicle from
				writing, sending, or reading a text message using a hand-held mobile telephone;
				and
								(B)requires, upon
				conviction of a violation of that prohibition, the imposition of penalties in
				accordance with the requirements for minimum penalties described in the
				regulations promulgated under subsection (d).
								(c)Recovery of
				funds withheldAll funds withheld under this section from
				apportionment to a State for 1 or more fiscal years shall be available for
				apportionment to the State immediately upon a determination by the Secretary
				that the State meets the requirement under paragraph (2).
						(d)RegulationsNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate regulations to carry out this section, including requirements
				for minimum penalties for violations of the prohibition under subsection
				(b)(2)(A) that—
							(1)specify a minimum
				penalty for a first offense; and
							(2)stipulate that
				penalties shall be graduated for repeated
				offenses.
							.
			(b)Conforming
			 amendmentThe analysis for title 23, United States Code, is
			 amended by adding at the end of the items relating to chapter 1 the
			 following:
				
					
						167. Operation of motor vehicles while
				texting.
					
					.
			
